723 F.2d 649
UNITED STATES of America, Plaintiff/Appellee,v.Robert Kenneth LOMAS, Defendant/Appellant.
No. 81-1768.
United States Court of Appeals,Ninth Circuit.
Resubmitted Nov. 14, 1983.Decided Jan. 9, 1984.

Kenneth Bauman, Asst. U.S. Atty., Portland, Or., for plaintiff/appellee.
Michael L. Thynne, Paul J. Denton, Denton & Thynne, P.C., Denver, Colo., for defendant/appellant.
Appeal from the United States District Court for the District of Oregon.
Before WALLACE, FARRIS and NELSON, Circuit Judges.
PER CURIAM:


1
In United States v. Lomas, 706 F.2d 886 (9th Cir.1983), we remanded for the district court to pursue several inquiries, including the question of whether the Government would have discovered the incriminating evidence had it not illegally seized the hotel room.  The district court determined that the room would have been searched pursuant to a valid warrant even if it had not been locked by Agent Wilma, and that the warrant was not based in any way upon the illegal seizure.  We also note that because Lomas was in custody on the evening of April 17, 1981, he would not have been able to return to the hotel and destroy the evidence, even had the room not been locked.


2
Lomas' conviction is AFFIRMED.